DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
“…housing having bottom wall” is missing an “a” before bottom such that it should be “housing having a bottom wall”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “backsplash” in claim 1 is used by the claim to mean “a wall extending upwards from a wall and past a horizontal surface”, while the accepted meaning is “a vertical surface (as of tiles) designed to protect the wall behind a stove or countertop.” The term is indefinite because the specification does not clearly redefine the term. For the purpose of examination, backsplash is interpreted to mean “a wall extending upwards from a wall and past a horizontal surface”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Amicarelli (U.S. 2017/0318772) in view of Moller (GB 433,652) and Kurahashi et al. (US2007/0113793), herein after Kurahashi.
Regarding claim 1, Amicarelli teaches (Figure 1-3) of a cat litter box assembly comprising: a housing (animal waste repository 10) having a top wall (12) having a basin (¶0015, 20) formed therein; a plurality of legs (¶0016, 22) extending downwardly therefrom (Fig. 1-3, 22 extends downwards); and a ramp (Fig. 1, ¶0015, 16) being attached; said ramp (16) extending downwardly a distance equal to a distance 

Amicarelli does not teach of a housing having a bottom wall, a perimeter wall being attached to and extending between said top and bottom wall, and said perimeter wall includes a front wall, a back wall, a first lateral wall and a second lateral wall. 
Amicarelli does not teach of said front wall having an access opening therein for accessing an interior of said housing; the ramp being attached to said housing adjacent to a juncture of said first lateral wall and said top wall;
and a backsplash being attached to said top wall adjacent to said perimeter wall and extending upwardly therefrom, said backsplash including a rear wall extending upwardly from said back wall and a side wall extending upwardly from said second lateral wall, wherein only said back wall and said second lateral wall have said backsplash positioned adjacent and forming an outwardly facing surface extending upwardly coplanar with said back wall and said second lateral wall, said backsplash being removably attached to said top wall.

Moller teaches (Figure 1 and 3) of an assembly comprising: a housing having bottom wall (bottom wall by o), a top wall (top wall of cabinet b) and a perimeter wall (c) being attached to and extending between said top and bottom walls (Page 2 lines 18-21, perimeter wall c extends from top and bottom walls), said perimeter wall including a front wall (d), a back wall (j), a first lateral wall (right side of sides c) and a second lateral wall (left side of sides c) (Page 2 lines 18-21), said top wall (top wall of cabinet b) having a) formed therein; and said front wall (d) having an access opening (openings for doors f) therein for accessing an interior of said housing (Page 2 lines 20-21, front wall d is fitted with doors f).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amicarelli to incorporate the teachings of Moller to build a housing with bottom, top, and perimeter walls between the top wall (12) and base (11) and such that the ramp is adjacent to a juncture of said first lateral wall in order to have a housing to store cat litter and other matter since it is applying a known technique to improve similar devices in the same way.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amicarelli to incorporate the teachings of Moller to include a front wall with an access opening in order to access the interior of the housing for any storage materials since it is applying a known technique to improve similar devices in the same way. 

Kurashashi is in the field of pet toilets and teaches (Fig. 11) of a backsplash (screen 50) being attached to said top wall (receiving tray 41), said backsplash (50) including a rear wall (right side plate 50b) and a side wall (left side plate 50a), and forming an outwardly facing surface, and said backsplash (50) being removably attached to said top wall (¶0051, backsplash is removable from top wall) in order to have an easily cleanable and removable corner pet toilet for pets that prefers to defecate in corners (¶0005-0006).


Regarding claim 2, Amicarelli as modified by Moller teaches (Figure 1) of a ledge defined on said top wall between said basin and said perimeter wall (space from basin 20 to the perimeter wall). Amicarelli as modified by Moller does not teach of said ledge having a width equal to at least 5 inches continuously extending around said basin. 
However, it should be noted that the dimension as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been an obvious matter of design choice to make the ledge at least 5 inches continuously extending around the basin in order to have space for a cat to walk on the top wall and a place to hold materials or equipment, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 5, Amicarelli does not teach of further including a pair of doors being hingedly coupled to said front wall and being positionable in a closed position, closing said access opening, or in an open position, exposing said access opening.
f) being coupled to said front wall (d) and being positionable in a closed position closing said access opening or in an open position exposing said access opening (Page 2 lines 20-24). Hinges are used on lid p to open and close (Page 2 lines 20-24).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amicarelli to incorporate the teachings of Moller to include doors to the housing and have the doors open and close through the use of hinges (such as the ones used for the lid p) in order to easily access the interior of the housing and to close it to prevent cats from getting in since it is combining prior art elements according to known methods to yield predictable results.

Regarding claim 8, Amicarelli teaches (Figure 1) of the ramp (16) comprising of a plurality of steps (18) (¶0018).

Regarding claim 9, Amicarelli teaches (Figure 1) of each of said step has an upper surface having a claw engageable material thereon configured to allow a cat to grip said ramp with claws (¶0021, ramp 16 may be made to include a gripping material). 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Amicarelli (U.S. 2017/0318772) in view of Stetson (U.S. 6,382,749).
Regarding claim 4, Amicarelli does not teach of a back wall that has at least one aperture extending therethrough that is configured to receive an anchoring member to anchor the housing to a wall. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amicarelli to incorporate the teachings of Stetson to have at least one aperture configured to receive an anchoring member on the back wall in order to secure the cat litter assembly to a wall and prevent the assembly from tipping over since it is combining prior art elements according to known methods to yield predictable results. 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Amicarelli (U.S. 2017/0318772) and Moller (GB 433,652) as applied to claim 1 above, and further in view of Sommer (U.S. 2013/0160381).
Regarding claim 3, Amicarelli as modified by Moller does not teach of the housing having a length from said first lateral wall to said second lateral wall being equal to at least 30 inches, said housing having a width from said front wall to said back wall being equal to at least 22 inches, and said basin having a depth between 8 inches and 20 inches. 
However, Sommer teaches (Figure 3) of a pet waste housing (10) that is approximately 36 to 48 inches wide, 14 to 26 inches deep, and a pet litter box (52) that is 4 to 18 inches deep (¶0057 and ¶0068). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amicarelli as modified by Moller to In re Rose, 105 USPQ 237 (CCPA 1955). It should be noted that the dimension as claimed does not show criticality as disclosed in the specifications or the drawings. 

Regarding claim 6, Amicarelli does not teach that the legs position said top wall between 30 inches and 42 inches above a ground surface supporting said legs. 
However, Sommer teaches of the pet waste enclosure (10) being 36 to 48 inches tall (¶0057). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amicarelli to incorporate the teachings of Sommer to position the top wall between 30 to 42 inches above a ground surface in order for the cat litter assembly to be accessible to the pet owner without having to bend down. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It should be noted that the dimension as claimed does not show criticality as disclosed in the specifications or the drawings. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amicarelli (U.S. 2017/0318772) and Moller (GB 433,652) as applied to claim 1 above, and further in view of Imazeki et al. (U.S. 4,919,546).

Imazeki et al. teaches (Figure 6) of a trash bag holder (17) with a bag supporting member (Col. 7 lines 33-35, 16). The holder (17) has a bag support frame fixture (11) that can be used to fix on a vertical surface such as a pillar, side wall of a desk or dresser, the door of a locker, a wall, or the like (Col. 6 lines 34-39) in order to dispose of waste and other trash easily (Col. 1 lines 35-36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amicarelli as modified by Moller to incorporate the teachings of Imazeki et al. to include a bag supporting member to hold a trash bag on the surface of said doors in order to easily throw trash from the litter box or any other kind of trash nearby the assembly as motivated by Imazeki et al. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Amicarelli (U.S. 2017/0318772) in view of Moller (GB 433,652), Sommer (U.S. 2013/0160381), Stetson (U.S. 6,382,749), Imazeki et al. (U.S. 4,919,546), and Kurahashi (US2007/0113793).
Regarding claim 12, Amicarelli teaches (Figure 1-3) of a cat litter box assembly comprising: a housing (animal waste repository 10) having a top wall (12) having a basin (¶0015, 20) formed therein, a ledge being defined on said top wall between said basin and said perimeter wall (space from basin 20 to the perimeter wall); a plurality of legs (¶0016, 22) extending downwardly therefrom (Fig. 1-3, 22 extends downwards), said legs being removably extended into sockets (Fig. 2, ¶0024, legs 22 removable extended into slots 28); a ramp (Fig. 1, ¶0015, 16) being attached to said housing (ramp 16 is attached to housing 10), said ramp (16) extending downwardly from said housing a distance equal to a distance extending from said top wall to a bottom of said legs (Fig. 1, ¶0015, ramp 16 extends from top wall to bottom of legs 22), said ramp comprising a plurality of steps (¶0016, 22), each of said steps having an upper surface having a claw engageable material thereon configured to allow a cat to grip said ramp with claws (¶0021, ramp 16 may be made to include a gripping material).  

Amicarelli does not teach of a housing having a bottom wall, a perimeter wall being attached to and extending between said top and bottom wall, and said perimeter wall includes a front wall, a back wall, a first lateral wall and a second lateral wall. 
Amicarelli does not teach of said front wall having an access opening therein for accessing an interior of said housing; the ramp being attached to said housing adjacent to a juncture of said first lateral wall and said top wall;
Amicarelli does not teach of said ledge having a width equal to at least 5 inches continuously extending around said basin.
Amicarelli does not teach of the housing having a length from said first lateral wall to said second lateral wall being equal to at least 30 inches, said housing having a 
Amicarelli does not teach of a back wall that has at least one aperture extending therethrough that is configured to receive an anchoring member to anchor the housing to a wall.
Amicarelli does not teach of further including a pair of doors being hingedly coupled to said front wall and being positionable in a closed position, closing said access opening, or in an open position, exposing said access opening.
Amicarelli does not teach that the legs position said top wall between 30 inches and 42 inches above a ground surface supporting said legs.
Amicarelli does not teach of a bag supporting member being attached to an inner surface of one of said doors, said bag supporting member being configured to hold a bag in an open configuration for receiving waste litter from said basin.
Amicarelli does not teach of a backsplash being attached to said top wall adjacent to said perimeter wall and extending upwardly therefrom, said backsplash including a rear wall extending upwardly from said back wall and a side wall extending upwardly from said second lateral wall, wherein only said back wall and said second lateral wall have said backsplash positioned adjacent and forming an outwardly facing surface extending upwardly coplanar with said back wall and said second lateral wall, said backsplash being removably attached to said top wall.

Moller teaches (Figure 1 and 3) of an assembly comprising: a housing having bottom wall (bottom wall by o), a top wall (top wall of cabinet b) and a perimeter wall (c) c extends from top and bottom walls), said perimeter wall including a front wall (d), a back wall (j), a first lateral wall (right side of sides c) and a second lateral wall (left side of sides c) (Page 2 lines 18-21), said top wall (top wall of cabinet b) having a basin (Page 2 lines 32-33, a) formed therein; and said front wall (d) having an access opening (openings for doors f) therein for accessing an interior of said housing (Page 2 lines 20-21, front wall d is fitted with doors f).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amicarelli to incorporate the teachings of Moller to build a housing with bottom, top, and perimeter walls between the top wall (12) and base (11) and such that the ramp is adjacent to a juncture of said first lateral wall in order to have a housing to store cat litter and other matter since it is applying a known technique to improve similar devices in the same way.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amicarelli to incorporate the teachings of Moller to include a front wall with an access opening in order to access the interior of the housing for any storage materials since it is applying a known technique to improve similar devices in the same way. 

It should be noted that the ledge dimension as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been an obvious matter of design choice to make the ledge at least 5 inches continuously extending around the basin in order to have space for a cat to walk on the top wall and a place to hold 

Sommer teaches (Figure 3) of a pet waste housing (10) that is approximately 36 to 48 inches wide, 14 to 26 inches deep, and a pet litter box (52) that is 4 to 18 inches deep (¶0057 and ¶0068). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amicarelli as modified by Moller to incorporate the teachings of Sommer to make the housing and basin to the specified measurements in order to have ample amount of space for holding cat litter and other materials. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It should be noted that the dimension as claimed does not show criticality as disclosed in the specifications or the drawings.

Stetson teaches (Figure 17) of a cabinet (20) that is secured to a wall (320) of a building by using anchoring member (322) through the mounting aperture (46) of the back wall of the cabinet (Col. 8 lines 62-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amicarelli to incorporate the teachings of Stetson to have at least one aperture configured to receive an anchoring member on the back wall in order to secure the cat litter assembly to a wall and prevent 

Moller teaches (Figure 1 and 2) of a pair of doors (f) being coupled to said front wall (d) and being positionable in a closed position closing said access opening or in an open position exposing said access opening (Page 2 lines 20-24). Hinges are used on lid p to open and close (Page 2 lines 20-24).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amicarelli to incorporate the teachings of Moller to include doors to the housing and have the doors open and close through the use of hinges (such as the ones used for the lid p) in order to easily access the interior of the housing and to close it to prevent cats from getting in since it is combining prior art elements according to known methods to yield predictable results..

Sommer teaches of the pet waste enclosure (10) being 36 to 48 inches tall (¶0057). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amicarelli to incorporate the teachings of Sommer to position the top wall between 30 to 42 inches above a ground surface in order for the cat litter assembly to be accessible to the pet owner without having to bend down. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It should be noted 

Imazeki et al. teaches (Figure 6) of a trash bag holder (17) with a bag supporting member (Col. 7 lines 33-35, 16). The holder (17) has a bag support frame fixture (11) that can be used to fix on a vertical surface such as a pillar, side wall of a desk or dresser, the door of a locker, a wall, or the like (Col. 6 lines 34-39) in order to dispose of waste and other trash easily (Col. 1 lines 35-36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amicarelli as modified by Moller to incorporate the teachings of Imazeki et al. to include a bag supporting member to hold a trash bag on the surface of said doors in order to easily throw trash from the litter box or any other kind of trash nearby the assembly as motivated by Imazeki et al. 

Kurashashi is in the field of pet toilets and teaches (Fig. 11) of a backsplash (screen 50) being attached to said top wall (receiving tray 41), said backsplash (50) including a rear wall (right side plate 50b) and a side wall (left side plate 50a), and forming an outwardly facing surface, and said backsplash (50) being removably attached to said top wall (¶0051, backsplash is removable from top wall) in order to have an easily cleanable and removable corner pet toilet for pets that prefers to defecate in corners (¶0005-0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amicarelli to have a backsplash on 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Page 3, filed February 1, 2021, with respect to the absence of rejection(s) of claim(s) 12 have been fully considered and are persuasive.  However, upon further consideration, a ground(s) of rejection is made in view of Moller (GB 433,652), Sommer (U.S. 2013/0160381), Stetson (U.S. 6,382,749), Imazeki et al. (U.S. 4,919,546), and Kurahashi (US2007/0113793).

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Christopher D Hutchens/           Primary Examiner, Art Unit 3647